Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 1 of 13 PageID 110




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

CHRISTINA DRAKE,

       Plaintiff,

V.                                                Case No.: 8:18-cv-2257-EAK-TGW

RANDY A VENT, individually and as
President of Rorida Polytechnic University,
and TERRY PARKER, individually and as
Provost and Executive Vice President ofF/,orida
Polytechnic University,

       Defendants.

                                          ORDER

       Plaintiff Christina Drake sues Defendants Randy Avent, President of Florida

Polytechnic University ("FPU"), and Terry Parker, Provost and Executive Vice

President ofFPU, for violation of her federal and Florida free speech rights. (Doc. 1).

 Defendants move to dismiss. (Docs. 10, 16). Drake opposes. (Doc. 18). The motions

 are GRANTED-IN-PART and DENIED-IN-PART.

I.     Background

       FPU hired Drake as a professor in FPU' s mechanical engineering department

 in 2014. (Doc. 1 at ,rs). Since her hiring, Drake has received favorable performance

 reviews and prestigious awards and brought lucrative grant funding to FPU. Id. at ,rs.

       In May and June of 2018, FPU terminated numerous employees, including its

 sole mental health counselor. Id. at if9. On June 28, 2018, Drake appeared before a
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 2 of 13 PageID 111




public meeting of the Board of Governors for the State University System of Florida

("Board of Governors"). Id. at ,r11. At the meeting, Drake spoke out against what

she perceived to be FPU's retaliatory termination of whistleblowers and union

members.      Id.        In addition, Drake warned the Board of Governors of what she

perceived to be a risk of student suicide due to FPU's inadequate provision of mental

healthcare services to students. Id.

        On August 1, 2018, a FPU student committed suicide on campus. Id. at ,r12.

Three days later, the Tampa Bay Times published an article titled, "At Florida Poly,

a student suicide and a question: Could it have been prevented?". Id. at if 13. A Tampa

Bay Times reporter interviewed Drake for the article. Id. Drake is quoted in the article

 as stating, "We have a campus makeup that is a ticking time bomb [for mental health

 issues]."   Id.     Also, the article notes Drake's previous warning to the Board of

 Governors.        Id.    Immediately after the Tampa Bay Times published the article,

 Defendants expressed anger towards Drake for speaking out and warned other FPU

 employees against doing the same. Id. at ,rI4.

        On August 15, 2018, Parker notified Drake that Drake's annual employment

 contract would not be renewed following the end of the 2018-2019 academic calendar

 year. Id. at ,r,rIS-16. Avent approved Parker's decision. Id. at ifl6.




                                               2
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 3 of 13 PageID 112




II.    Legal Standard


       Rule 8 of the Federal Rules of Civil Procedure requires complaints to contain

"a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Rule 12 allows the Court to dismiss a complaint for "failure

to state a claim upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). To avoid

dismissal, a plaintiff must state a claim that is "plausible on its face." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). "A claim has facial plausibility when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged." Iqbal, 556 U.S. at 678. The Court must accept all factual

 allegations in the complaint as true but doesn't credit "mere conclusory statements"

 or "[t]hreadbare recitals of the elements of a cause of action." Id. Additionally,

 dismissal is warranted under Rule 12(b)(6) if, assuming the truth of the complaint's

 factual allegations, a dispositive legal issue precludes relief. Neitzke v. Williams, 490

 U.S. 319, 326-27 (1989).

 m.    Discussion

       Drake alleges Defendants violated her federal (Counts I and II) and Florida

 (Count III) free speech rights by using their authority as officers and administrators of

 a public university to retaliate against her for publicly speaking out on matters of public




                                              3
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 4 of 13 PageID 113




concern. 1 (Doc. 1 at ,r,r22-34). Counts I and II are brought against Defendants in their

official and individual capacities, respectively, pursuant to 15 U.S.C. § 1983. Id. at

,r,r22-30. Count III is brought against Defendants in their individual capacities, only,

pursuant to Article I, Section 4, of the Florida Constitution. Id. at ,r,r31-34.

        Drake seeks a declaration that Defendants' conduct is unlawful and an order

 enjoining Defendants from non-renewing Drake's annual employment contract or

 otherwise retaliating against Drake because of her protected speech. Id. at 6. Drake

 also seeks an award of compensatory and punitive damages, but only against

 Defendants in their individual capacities. Id.

        Defendants levy three arguments in support of dismissal:

        1. The Eleventh Amendment to the United States Constitution bars Drake's§

            1983 official capacity claims;

        2. Defendants are qualifiedly immune from Drake's § 1983 individual capacity

            claims; and

        3. The Eleventh Amendment bars Drake's state constitutional claim.

 (Docs. 10, 16). The Court will address each argument in turn below.




 1   Drake conclusorily alleges, in passing, that Defendants non-renewed her employment, in part,
 because she made public statements concerning "the quality of [FPU's] library system." (Doc. I at
 ,i,r20, 23, 27, 32). However, Drake neither alleges where or to whom she made those statements nor
 the content of those statements. Thus, Drake's retaliation claims based on her public statements
 concerning the quality of FPU's library system are not plausibly pleaded, and the Court will dismiss
 the same.



                                                  4
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 5 of 13 PageID 114




       A. The Eleventh Amendment Doesn't Bar Drake's§ 1983 Official Capacity
          Claims.

       The Eleventh Amendment bars money damages and retroactive injunctive relief

against state officials in their official capacity for violations of federal law. Kentucky

v. Graham, 473 U.S. 159, 165 (1985); Edelman v. Jordan, 415 U.S. 651, 666-67

(1974). However, the Eleventh Amendment doesn't bar prospective injunctive relief

governing the official's future conduct. See Grizzle v. Kemp, 634 F.3d 1314, 1319

(1 Ith Cir. 2011) (citing Ex parte Young, 209 U.S. 123, 168 (1908); Frew ex rel. Frew

v. Hawkins, 540 U.S. 431,437 (2004)).

       Defendants argue the Court should dismiss Count I of the complaint because

Drake's request that the Court enjoin Defendants from non-renewing her employment

offends the Eleventh Amendment by seeking retroactive injunctive relief. (Doc. 10 at

 5-6); (Doc. 16 at 5-6). Defendants characterize Drake's requested injunctive relief as

retroactive because Defendants previously decided on August 15, 2018, to non-renew

 Drake's employment, and therefore Drake seeks to prevent an action that has already

 occurred. Id. The Court disagrees.

       As of the date of this Order, Drake is still employed at FPU. In deciding to non-

 renew Drake's employment for the upcoming 2019-2020 academic calendar year,

 Defendants have simply decided they won't take certain action in the future. Thus,

 Drake's request to prevent Defendants from following through on that decision can't

 reasonably be characterized as retroactive relief. Rather, such relief is necessarily



                                            5
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 6 of 13 PageID 115




prospective. But even if Drake's employment at FPU had already terminated - or if

her employment terminates during the pendency of this litigation, which is likely-the

 outcome is the same. To be sure, the Eleventh Circuit has definitively held that

reinstatement constitutes prospective injunctive relief not barred by the Eleventh

 Amendment. See Kicklighter v. McIntosh Cnty. Bd. of Comm'rs, 694 F. App'x 711,

 715-16 (11th Cir. 2017); Lane v. Cent. Ala. Cmty. Coll., 772 F.3d 1349, 1351 (11th

 Cir. 2014); Cross v. State of Ala., State Dep't of Mental Health & Mental Retardation,

 49 F.3d 1490, 1503 (11th Cir. 1995).

        Count I survives.

        B. Defendants Are Not Entitled to Qualified Immunity on Drake's§ 1983
           Individual Capacity Claims at this Stage of the Proceedings.


        Qualified immunity shields government officials acting within their

 discretionary authority from money damages unless a plaintiff can show that the

 official violated a clearly established constitutional right. Ashcroft v. al-Kidd, 563 U.S.

 731, 735 (2011) (citation omitted).        "A government official asserting a qualified

 immunity defense bears the initial burden of showing 'he was acting within his

 discretionary authority."' Glasscox v. Argo, City of, 903 F.3d 1207, 1213 (11th Cir.

 2018) (quoting Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007)). After

 the official makes this showing - and here it's undisputed - "the burden shifts to the

 plaintiff to show that '(1) the [official] violated a constitutional right, and (2) this right




                                               6
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 7 of 13 PageID 116




 was clearly established at the time of the alleged violation."' Id. (quoting Holloman

 ex rel. Holloman v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004)).

                     I. Drake Has Plausibly Alleged a Constitutional Violation.

       A public employer can't take adverse employment action against a public

 employee in retaliation for speech protected by the First Amendment. See Alves v.

 Bd. of Regents, 804 F.3d 1149, 1158 (11th Cir. 2015) (citation omitted). To state a

 plausible First Amendment retaliation claim and survive a motion to dismiss, an

 employee must allege facts sufficient to permit the district court to draw the reasonable

 inference that (1) her speech was protected, (2) she suffered an adverse employment

 action, and (3) her speech was a motivating factor in the employer's decision to take

 adverse employment action against her. Castle v. Appalachian Tech. Coll., 631 F.3d

 1194, 1197 (11th Cir. 2011). Defendants take issue with the first and third prongs.

 (Doc. 10 at 6-8); (Doc. 16 at 6-8).

       With respect to prong one, a public employee's speech is protected if (1) she

 spoke as a citizen on a matter of public concern, and (2) her interests as a citizen in

 commenting on the matters of public concern outweigh the legitimate interests of the

 employer in the effective and efficient control of the workplace and fulfillment of its

 responsibilities to the public. See Garcetti v. Ceballos, 547 U.S. 410, 418 (2006);

 Pickering v. Bd. of Ed. of Twp. High Sch. Dist. 205, Will Cnty., Ill., 391 U.S. 563,568

 (1968). See also Lane v. Franks, 573 U.S. 228, 235-37 (2014); Connick v. Myers, 461

 U.S. 138, 140----42 (1983); Cook v. Gwinnett Cnty. Sch. Dist., 414 F.3d 1313, 1318


                                             7
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 8 of 13 PageID 117




 (11th Cir. 2005). Defendants argue Drake has failed to plausibly allege that she spoke

 as a citizen, as opposed to a FPU employee. (Doc. 10 at 6-8); (Doc. 16 at 6-8). The

 Court disagrees.

       The Supreme Court distinguished between employee speech and citizen speech

 in Garcetti. 547 U.S. at 418-21. To receive protection, a public employee's speech

 must have been made in her capacity as a citizen. Id. at 418. When a public employee

 speaks pursuant to her "official duties," she isn't speaking as a citizen for First

 Amendment purposes, and her communications aren't insulated from employer

 discipline. Compare id. at 421 (holding that a state prosecutor's internal memo, which

 he prepared as part of his routine job duties, criticizing his office's handling of a search

 warrant was not protected speech that could support a First Amendment retaliation

 claim) with Pickering, 391 U.S. at 568 (holding that a teacher's letter to the editor of a

 local newspaper concerning his school's budget was protected speech that could

 support a First Amendment retaliation claim).

        As alleged in the complaint, Drake's speech included statements made to the

 Board of Governors and a Tampa Bay Times reporter concerning what can generally

 be characterized as university personnel decisions and student safety. That Drake

 failed to specifically allege she made those statements in her capacity as a citizen isn't

 fatal to her claim. Assuming the facts alleged in the complaint are true, and construing

 all reasonable inferences in Drake's favor, speaking to a public board and a local

 newspaper reporter on issues like university personnel decisions and student safety


                                              8
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 9 of 13 PageID 118




isn't ordinarily within the scope of the duties of a mechanical engineering professor.

Further, although Drake may have acquired the information she shared because of her

role as a professor at FPU, "[t]he mere fact that a citizen's speech concerns information

 acquired by virtue of [her] public employment does not transform that speech into

 employee-ratherthancitizen-speech." Lane, 573 U.S. at 240. Rather, "[t]hecritical

 question under Garcetti is whether the speech at issue is itself ordinarily within the

 scope of an employee's duties." Id. Here, the most reasonable inference is that it isn't.

 Drake has plausibly alleged she spoke in her capacity as a citizen.

       With respect to prong three, an employee alleging a First Amendment

 Retaliation claim must ultimately prove that her protected speech was a substantial

 motivating factor in the employer's decision to take adverse employment action

 against her (i.e., a causal connection). Mt. Healthy City Sch. Dist. Bd. of Educ. v.

 Doyle, 429 U.S. 274, 287 (1977); Moss v. City of Pembroke Pines, 782 F.3d 613, 618

 (11th Cir. 2015). Defendants argue that Drake has failed to plausibly allege a causal

 connection between her speech and Defendants' decision to non-renew her

 employment. (Doc. 10 at 7-8); (Doc. 16 at 7-8). The Court disagrees.

        Initially, the Court notes that whether an employee's protected speech was a

 substantial motivating factor in the employer's decision to take adverse employment

 action against her is a question of fact and, ordinarily, not susceptible to determination

 at the motion to dismiss stage. See Moss, 782 F.3d at 618; Anderson v. Burke Cnty,

 Ga., 239 F.3d 1216, 1219-20 (11th Cir.2001). See also King v. Bd. of Cnty. Comm'rs,


                                             9
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 10 of 13 PageID 119




 Polk Cnty., Fla., No. 8:16-cv-2651-T-33TBM, 2017 WL 1093647, at *6 (M.D. Fla.

 Mar. 23, 2017) (Covington, J.). Further, Drake's causation allegations consist ofboth

 direct evidence (Defendants' expressing anger towards Drake immediately after

 publication of the Tampa Bay Time article) and circumstantial evidence (Defendants'

 non-renewing Drake's employment one month after she spoke at the Board of

 Governor's meeting and less than two weeks after publication of the Tampa Bay Time

 article) of Defendants' retaliatory motive. (Doc. 1 at 1111, 13-15). These allegations

 are sufficient. Drake has plausibly alleged a causal connection between her speech

 and Defendants' decision to non-renew her employment.

                     2. Drake's Constitutional Right to be Free from Retaliation for Engaging
                        in Protected Speech was Clearly Established.


       In determining whether a constitutional right was clearly established, the

 Eleventh Circuit has held that the relevant inquiry is whether "binding opinions from

 the United States Supreme Court, the Eleventh Circuit Court of Appeals, and the

 highest court in the state where the action is filed ... gave [the defendant] fair warning

 that his treatment of [the plaintiff] was unconstitutional." Merricks v. Adkisson, 785

 F.3d 553, 559 (11th Cir. 2015). Defendants' motion doesn't address this part of the

 qualified immunity analysis.

       Well before Defendants decided to non-renew Drake's employment, the

 Supreme Court and Eleventh Circuit recognized a public employee's clearly

 established right to speak on matters of public concern that are outside her job duties.



                                             10
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 11 of 13 PageID 120




 See Carollo v. Boria, 833 F.3d 1322, 1334-35 (11th Cir. 2016) (citing Pickering, 391

 U.S. at 563; Garcetti, 547 U.S. at 410). See also Cook, 414 F.3d at 1318 ("The law is

 clearly established that a public employer may not retaliate against an employee for an

 employee's exercise of constitutionally protected speech."). Accepted as true, Drake's

 allegations that Defendants' intentionally retaliated against Drake, a mechanical

 engineering professor, for publicly speaking out about what she perceived to be FPU's

 unlawful employment practices towards other employees and inadequate provision of

 mental healthcare services to students2 plausibly establish a violation of Drake's clearly

 established First Amendment rights.

        Count II survives.

        C. The Eleventh Amendment Bars Drake's State Constitutional Claim.


        The Eleventh Amendment bars federal courts from enjoining state officials from

 violating state law. See Nordlinger v. Hahn, 505 U.S. 1, 27 (1992); Pennhurst State

 Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984). See also Burch v. Apalachee

 Cmty. Mental Health Servs., 840 F.2d 797, 801 n. 8 (11th Cir. 1988); In re Ohio

 Execution Protocol Litig., 709 F. App'x 779, 785-86 (6th Cir. 2017); Taylor v.

 Alabama, 95 F. Supp. 2d 1297, 1320 (M.D. Ala. 2000) (De Ment, J.); Hall v. Jarvis,




 2Drake alleges these issues constitute matters of public concern. (Doc. 1 at i]i]23, 27, 32). Defendants
 don't challenge Drake's allegations.



                                                   11
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 12 of 13 PageID 121




 No. 3:10-cv-442-RBD-TEM, 2011 WL 971125, at *6 (M.D. Fla. Mar. 2, 2011)

 (Dalton, J.).

        Because Drake seeks to enjoin Defendants from violating the free speech

 provisions of the Florida constitution (i.e., state law), Defendants are immune from

 liability under the Eleventh Amendment, and Drake's claim is barred.

        Count III is due to be dismissed.

 IV.    Conclusion

        Accordingly, it is

        ORDERED that Defendants' motions to dismiss (Docs. 10, 16) are

 GRANTED-IN-PART and DENIED-IN-PART as follows:

        1. Defendants' motions are GRANTED with respect to Drake's retaliation

           claims based on her public statements concerning the quality of FPU's

           library system, and those claims are DISMISSED;

        2. Defendants' motions are GRANTED with respect to Count III of the

            complaint, and Count III is DISMISSED;

        3. Defendants' motions are otherwise DENIED; and

        4. Defendants shall answer the complaint within fourteen (14) days from the

            date of this Order.




                                            12
Case 8:18-cv-02257-EAK-TGW Document 26 Filed 05/03/19 Page 13 of 13 PageID 122




         DONE and ORDERED in Chambers, in Tampa, Florida this 3rd day of May,

 2019.




                                       13
